Citation Nr: 1019973	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976 and from August 1987 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2006.  

In March 2007, this case was remanded to the RO for the 
collection of additional records and to conduct a VA 
examination of the Veteran.  The RO has not complied with the 
terms of that Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded this claim for a VA examination in March 
2007.  A request for a VA examination was initiated in April 
2007; however, the examination request form reflects that the 
Veteran withdrew his claim.  No records from the Veteran have 
been received indicating a withdrawal of his claim and there 
is no evidence that the Veteran was notified of the time and 
place of the VA examination.  

The record indicates that the Veteran initiated an appeal 
with the U.S. Court of Appeals for Veterans Claims of the 
Board's denial of several other benefits which were the 
subject of the March 2007 action.  However, the Court 
dismissed the Veteran's appeal.  In recognizing the 
dismissal, it appears that the RO may have interpreted the 
Court's action in dismissing the appeal presently before the 
Board.

Whatever the RO's interpretation, however, an October 2006 
letter was returned to the RO unclaimed, thereby suggesting 
the Veteran never received notice of his VA examination.  
Accordingly, this claim must be remanded for an updated VA 
medical examination to determine the nature and etiology of 
the Veteran's claimed bilateral hand disorders.  

As discussed in the March 2007 Board remand, while the 
Veteran underwent a VA medical examination in October 2003, 
the medical opinions associated with this examination were 
not clear as to the questions of onset date and etiology for 
the claimed conditions.  Although the examiner provided two 
potential diagnoses for the Veteran's condition of the hands, 
the examiner failed to express an opinion as to the 
relationship, if any, between the condition of the hands and 
service and the other service-connected disabilities.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) (Both 
holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  

Therefore, an updated VA examination is needed in order to 
make an informed decision as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for a 
condition of the hands.  The RO/AMC 
should then obtain and associate with 
the claims file any records identified 
by the Veteran that are not already 
associated with the claims file.  


2. The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination render an opinion as to the 
following:

a) 	Are there any current diagnosed 
conditions related to the Veteran's 
pain and immobility of the hands?

b) 	If there is a currently diagnosed 
disability, the examiner is 
requested to express an opinion as 
to whether the currently diagnosed 
condition is chronic in nature and 
whether the condition is causally 
or etiologically related to any 
incident of the Veteran's active 
service or other service connected 
disabilities?

c) 	If there is no diagnosed 
disability, whether there are signs 
and symptoms that may be 
manifestations of an undiagnosed 
illness or medically unexplained 
chronic multisymptom illness?

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review in connection with the 
examination.

3.  The AMC/RO will notify the Veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of a claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any one of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and 
required medical opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the claim.  
If any benefits sought remain denied, 
the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




